Citation Nr: 0423855	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-14 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to reimbursement or payment of the cost of 
unauthorized physical therapy received outside the Department 
of Veterans Affairs medical care system.  

2.  Entitlement to reimbursement or payment of the cost of 
unauthorized psychotherapy treatments received outside the 
Department of Veterans Affairs medical care system.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran had unverified active duty from October 1966 to 
July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations made by VA Medical 
Administration Service (MAS) in Manchester, New Hampshire, 
which denied the payment or reimbursement of the costs for 
fee-basis physical therapy sessions and psychotherapy 
treatments, in excess of the number of sessions authorized.  
While on appeal, the veteran and his wife testified at a 
video-teleconference before the undersigned.  At the close of 
the hearing, the record was held open for an additional 
thirty days to afford the veteran an opportunity to submit 
additional evidence.  Additional evidence was submitted 
within the thirty days, along with a signed waiver of RO 
jurisdiction of that evidence.  See 38 C.F.R. § 20.1304 
(2003).  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran is rated 100 percent disabled, and has been 
in receipt of a VA medical center (VAMC) Fee Basis ID Card 
for many years.  

3.  The Fee Basis ID Card is renewed periodically and written 
notification provided the veteran of the parameters of the 
Card.  

4.  By VA letter in April 2000, the veteran was notified that 
his Fee Basis ID Card had been renewed until June 2001, and 
that he was entitled to treatment by a private physician in 
his community for a nervous condition, limited to one visit 
per month for one year; and any treatment that would exceed 
the monthly limitation of $125.00 must be approved prior to 
services being rendered.  

5.  By VA letter in September 2002, the veteran was notified 
that his Fee Basis ID Card had been renewed until October 
2003, and that he was entitled to treatment by a private 
physician in his community for a nervous condition, limited 
to 15 visits per year for individual therapy; progress notes 
must be submitted with each bill in order for the physician 
to be paid and for the veteran's renewal to be continued; and 
any treatment that would exceed the monthly limitation of 
$125.00 must be approved prior to services being rendered.  

6.  In August 2002, the veteran was verbally authorized by 
VAMC personnel one physical therapy session for evaluation to 
determine the medical need for future therapy.  


CONCLUSIONS OF LAW

1.  The criteria for reimbursement or payment of the cost of 
unauthorized physical therapy in excess of the number of 
sessions authorized on a fee-basis have not been met.  
38 U.S.C.A. §§ 513, 1703, 1712A, 1718, 1728, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 17.52, 17.53, 17.54, 17.93, 
17.120, 17.130 (2003).  

2.  The criteria for reimbursement or payment of the cost of 
unauthorized psychotherapy treatments in excess of the number 
of sessions authorized on a fee-basis have not been met.  
38 U.S.C.A. §§ 513, 1703, 1712A, 1718, 1728, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 17.52, 17.53, 17.54, 17.93, 
17.120, 17.130 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  This law redefines the obligations of VA to 
the appellant with respect to claims for VA benefits.  
However, these changes are not applicable to claims such as 
the ones herein at issue.  In Barger v. Principi, 16 Vet. 
App. 132 (2002), the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA, with its expanded 
duties, is not applicable to cases involving the waiver of 
recovery of payment claims, pointing out that the statute at 
issue in such cases is found in Chapter 53, Title 38, United 
States Code, and that the provisions of the VCAA are relevant 
to a different Chapter (i.e. Chapter 51).  Therefore, the 
VCAA (and, it follows, its implementing regulations) is not 
for application in the case at hand, which pertains to the 
provisions in Chapter 17.  

Initially, the Board notes that the issues at hand involve 
the payment or reimbursement for the costs of physical 
therapy and for psychotherapy the veteran received from non-
VA care givers beyond the number of physical therapy and 
psychotherapy sessions pre-authorized by VA MAS.  The Board 
will not make any findings as to medical determinations 
reached by MAS but will direct its findings as to the 
criteria for payment or reimbursement of unauthorized medical 
services obtained outside VA medical system have been met.  
See Similes v. Brown, 6 Vet. App. 555 (1994).  

In the case at hand, the veteran has been rated 100 percent 
permanently disabled and has been in receipt of a VA Fee 
Basis ID Card since 1974.  In general, VA may enter into 
contracts or agreement with private or public agencies or 
persons for such necessary services as may be considered 
practicable for a veteran's health care.  See 38 U.S.C.A. 
§ 513.  However, the Fee Basis ID Card does not entitle the 
veteran to unlimited health care outside the VA medical care 
system.  There are certain restrictions placed on such care, 
such as the type of non-VA care authorized, monthly 
limitations on the expenses for such care, and the need for 
written authorization for non-emergent care.  The Fee Basis 
ID Card is subject to periodic review and the veteran is 
notified of the parameters of the Card's use.  

In personal hearings, both at the VAMC and during a video-
teleconference that was presided over by the undersigned, the 
veteran testified that he had telephoned MAS personnel in 
August 2002 requesting permission for twelve sessions of 
physical therapy for a right shoulder condition that would be 
performed at a non-VA medical facility.  MAS personnel 
requested medical documentation for the requested sessions.  
The veteran did not have any, although he maintains he had a 
medical form from the non-VA medical facility authorizing the 
sessions.  The veteran was asked if he had made his first 
appointment yet and, when he responded that he had not made 
the appointment because he was waiting for authorization, the 
MAS individual gave the veteran verbal permission to go ahead 
and make the first appointment.  The veteran maintains that 
he understood the conversation to be a verbal authorization 
for all twelve sessions.  MAS personnel have maintained that 
he was informed that an evaluation was first need and that he 
was to make the first appointment, that is, he was authorized 
on evaluation at the non-VA medical facility to determine the 
need for physical therapy and the decision for further 
treatment would be based on receipt of the recommendations 
following that evaluation.  During the personal hearing held 
at the VAMC in May 2003, the veteran acknowledged VA MAS 
personnel agreed to one session for an evaluation.  VA 
telephone logs note that the veteran acknowledged that VA MAS 
personnel had informed him of the need for a medical 
evaluation.  All parties agree that written authorization was 
not issued for any physical therapy sessions.  No medical 
recommendations were received by VA MAS personnel pertaining 
to the need for non-VA physical therapy, nor was the medical 
form from the non-VA medical facility authorizing the 
sessions submitted to VA for review or concurrence.  The 
veteran scheduled, and received, twelve physical therapy 
sessions, which, except for the first session, were denied 
payment due to the veteran not receiving written 
authorization for those sessions.  

As for the veteran's claim for payment or reimbursement for 
non-VA psychotherapy treatments received outside the VA 
medical care system, the record shows that, effective from 
March 1997, the veteran was authorized non-VA treatment for a 
nervous condition not to exceed fifteen visits in a twelve 
month period; effective from December 1997, the veteran was 
authorized such treatment not to exceed twenty-five visits 
per year; and effective from April 2000, he was limited to 
one visit per month.  By VA letter dated in April 2000, the 
veteran was notified that his Fee Basis ID Card had been 
renewed until June 2001 and, in the future, his authorization 
will be reviewed again to determine if continued care is 
necessary and if the VAMC can meet his needs.  He was 
informed that he was authorized treatment by a private 
physician for his nervous condition, limited to one visit per 
month for one year; that a treatment plan and all progress 
notes for each visit must be submitted with each bill for the 
physician to be paid and for the renewal to be continued; any 
treatment that would exceed the monthly limitation of $125.00 
must be approved prior to services being rendered.  

In response to a private physician's request for more than 
one visit per month to treat the veteran's nervous condition, 
VA MAS personnel, in a letter dated in March 2001, advised 
the private physician that the request had been reviewed by 
VA medical personnel and permission for additional visits 
beyond one per month was denied.  

By VA letter dated in September 2002, the veteran was 
notified that his Fee Basis ID Card had been renewed until 
October 2003; future authorizations would be periodically 
reviewed; and that his non-VA physician's treatment for a 
nervous condition was limited to fifteen visits per year for 
individual therapy; progress notes must be submitted with 
each bill in order for the physician to be paid; and any 
treatment that would exceed the monthly limitation of $125.00 
must be approved prior to services being rendered.  By VA 
letter dated in November 2002, the veteran's treating 
physician's request for payment for treatment for various 
dates from July 2000 to June 2002 were denied on the basis 
that those visits were in excess of the one visit per month 
authorized and some of those visits involved couples therapy 
when only individual therapy had been authorized.  

As previously noted, the Board will not go into the medical 
determinations as to the need for the sessions involved, 
which is the prevue of VAMC personnel.  Rather, the Board 
will address whether the veteran meets the criteria for 
entitlement to reimbursement or payment for unauthorized 
medical care received outside the VA medical care system.  

VA shall furnish on an ambulatory or outpatient basis medical 
services as are needed, for specific eligible personnel, 
except that applications for dental treatment must also meet 
the provisions of 38 C.F.R. § 17.161.  See 38 U.S.C.A. 
§ 1712A; 38 C.F.R. § 17.93.  

When VA facilities or other government facilities are not 
capable of furnishing economical hospital care or medical 
services because of geographic inaccessibility, or are not 
capable of furnishing care or services required, VA may 
contract with non-VA facilities for care in accordance with 
the provisions of this section.  When demand is only for 
infrequent use, individual authorizations may be used.  Care 
in public or private facilities will only be authorized, 
whether under a contract or an individual authorization, for 
medical services for the treatment of any disability of a 
veteran who has a service-connected disability rated at 50 
percent or more.  See 38 U.S.C.A. § 1703; 38 C.F.R. 
§ 17.52(a)(2).  

No reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  See 38 C.F.R. § 17.130.  

The admission of a veteran to a non-VA facility at VA expense 
must be authorized in advance.  In the case of an emergency, 
which existed at the time of admission, an authorization may 
be deemed a prior authorization if an application, whether 
formal or informal, by telephone, telegraph or other 
communication, made by the veteran, or by others in his or 
her behalf, is dispatched to VA within 72 hours after the 
hour of admission.  When an application for admission by a 
veteran has been made more than 72 hours after admission, 
authorization for continued care at VA expense shall be 
effective as of the postmark, or dispatch date of the 
application, or the date of any telephone call constituting 
an informal application.  See 38 C.F.R. § 17.54.  

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public medical facility not operated by the VA, may be paid 
under the following circumstances:  

(a)  For veterans with service-connected disabilities, care 
or service was rendered:  

(1) for an adjudicated service-connected 
disability; 

(2) for nonservice-connected disabilities 
associated with and held to be 
aggravating an adjudicated service-
connected disability; 

(3) for any disability of a veteran who 
has a total disability permanent in 
nature resulting from a service-connected 
disability; 

(4) for any illness, injury or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of 
hospital care or medical services; and 
(emphasis added)

(b)  care and services were rendered in a medical emergency 
of such nature that delay would have been hazardous to life 
or health; and (emphasis added)

(c)  VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would nave been refused.  See 
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  

In the veteran's case, he is rated 100 percent permanently 
disabled.  Nowhere in the record is it shown that the 
treatment received, either for physical therapy or 
psychotherapy, for which he is seeking payment or 
reimbursement was rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; that VA or other Federal facilities were not feasible 
available; and prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  

As noted, the veteran has been in receipt of a VA Fee Basis 
ID Card since 1974.  He acknowledges that pre-authorization 
was required for the non-VA non-emergent treatment at issue.  

As for the physical therapy for the veteran's right shoulder, 
the fact that he telephoned his request for authorization for 
twelve non-VA physical therapy sessions is acknowledged.  
However, whether oral authorization was granted by 
appropriate VA personnel for all twelve sessions is in 
dispute.  The veteran has been in receipt of a VA Fee Basis 
ID Card for thirty years and knew, or should have known, that 
any non-VA treatment must be pre-authorized by VA MAS 
personnel; hence, his telephone call.  The evidence shows 
that VA MAS personnel requested medical documentation for 
showing the need for the therapy, which the veteran maintains 
he did not have, but neither did he seek to obtain or ensure 
that such medical documentation was submitted to MAS as has 
always been required.  Before non-VA medical treatment is 
pre-authorized, VA MAS personnel must have medical 
recommendations based on examination to make a medical 
determination.  When the veteran was instructed to go ahead 
and make his first appointment, the purpose of the 
appointment, in the view of VA MAS personnel, was to obtain a 
medical evaluation to make a medical determination as for the 
need for future non-VA physical therapy.  During the personal 
hearing held at the VAMC in May 2003, the veteran 
acknowledges, and in report of contact notes of the veteran's 
conversation held with VA MAS personnel, the purpose of the 
initial physical therapy was for evaluation purposes.  There 
is no record showing that the medical results of the initial 
visit were sent to VA MAS personnel for medical evaluation, 
nor was the non-VA medical facilities authorization for such 
visits ever forwarded to VA personnel, prior to the veteran's 
completion of the physical therapy sessions.  

Beyond the authorization for the initial physical therapy 
session, no further pre-authorization was given for continued 
physical therapy.  Further, the criteria for payment or 
reimbursement for unauthorized physical therapy administered 
at a non-VA medical facility have not been met.  Under the 
circumstances, the veteran is not entitled to payment or 
reimbursement for the unauthorized physical therapy treatment 
received beyond the authorized initial evaluation visit.  

As for the veteran's claim for reimbursement or payment for 
unauthorized psychotherapy, the record shows that he was 
informed, in writing, by VA MAS personnel each time his Fee 
Basis ID Card was renewed; the number of visits within a 
particular time-frame authorized for treatment of his nervous 
condition; and, when requests were made, either by the 
veteran or by his treating physician, whether the requests 
for additional visits were granted or denied.  Any non-VA 
therapy sessions beyond those pre-authorized by VA MAS 
personnel were undertaken by the veteran at his own expense, 
particularly in light of VA's explicit denial for additional 
treatment for a nervous condition beyond the number of visits 
authorized within a certain period of time.  Likewise, the 
veteran was pre-authorized individual therapy, not couples 
therapy.  Again, VA MAS pre-authority was very clear that he 
was authorized individual therapy.  There is no record of any 
VA authorization for treatment pertaining to couples.  
Further, the criteria for payment or reimbursement for 
unauthorized psychotherapy obtained at a non-VA medical 
facility have not been met.  Under the circumstances, the 
veteran is not entitled to the payment or reimbursement of 
psychotherapy treatments in excess of those authorized by VA 
MAS personnel nor for any treatment beyond individual therapy 
for the veteran's nervous condition.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting the veteran entitlement to reimbursement or 
payment of the costs for unauthorized physical therapy or for 
psychotherapy received in excess of the number authorized by 
VA MAS personnel.  See 38 U.S.C. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990).  




ORDER

Reimbursement or payment of the cost of unauthorized physical 
therapy received outside the Department of Veterans Affairs 
medical care system is denied.  

Reimbursement or payment of the cost of unauthorized 
psychotherapy received outside the Department of Veterans 
Affairs medical care system is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



